DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 23, 2022 has been entered.
 
Response to Amendment
3.	Applicant’s amendment to the claims, filed on October 24, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
4.	Applicant’s arguments/remarks, see pgs. 8-11, with respect to the immediate allowance of the current application have been fully considered but are not persuasive.
Pertaining to the Applicant’s arguments/remarks, pgs. 8-11, regarding the amendments to independent claims 1, 15, and 18;
The Examiner notes that a new combination of prior arts are utilized to disclose the claims as necessitated by the amendments.
Regarding the arguments against prior art Greene, see “Labeled Fig. 1 “ below:

    PNG
    media_image1.png
    762
    1196
    media_image1.png
    Greyscale

	The arguments/remarks asserts that “the bottom of each of the fins 14 in Greene appear to be located at the same height as the bottom of the STI regions 12”, to which the Examiner disagrees as seen in “Labeled Fig. 1” above.

Note by the Examiner
4.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5-11, and 15 are rejected under 35 U.S.C. 103 as obvious over Demuynck et al. (US 2017/0141199 A1), hereinafter as Demuynck, in view of Greene et al. (US 2016/0013185 A1), hereinafter as Greene, in view of Liu et al. (US 2016/0013041 A1), hereinafter as Liu.

6.	Regarding Claim 1, Demuynck discloses a method for forming fins for non-planar transistor devices (see Figs. 1-5, in particular see Figs. 2(a)-(h), and [0072] “finFET device”), the method comprising:
forming a plurality of fins (elements 40, see [0094] “fin structures (40)”) on a substrate (element 10, see [0071] “semiconductor substrate (10)”), each fin extending from the substrate; and
treating the plurality of fins with one, two, or all three of
a self-assembled monolayer (see Fig. 5(b) and [0146] “self-assembled monolayer (95)” applied to at least portions of the fin element 40), a non-polar solvent (see Figs.  [0146] “organic solvents namely alcohols (i.e. ethanol, butanol, iso-propanol, propanol . . . )” and [0153] “extra rinsing of the semiconductor structure in organic solvents such as alcohol and/or acetone and/or water may be applied to remove physisorbed SAM material layer from the exposed part of the semiconductor region (1)”), and a surfactant (see Figs. 2(g)-(h) surfactant used during removal of element 30 and [0123] “The aluminum oxide or the titanium oxide can both be removed selectively to the semiconductor region by a wet etching process, whereby an ammonia-peroxide liquid mixture (APM) can be used as the wet etch process liquid.”); and depositing or forming insulation material (element 20, see [0071] “dielectric material (20), which is typically SiO2”) on opposing sides of at least one fin of the plurality of fins to create a shallow trench isolation (STI) region (see Figs. 1(a), 2(a) and [0073] “The patterned substrate (500, 501)) may be manufactured by using the Shallow Trench Isolation (STI) approach as known in semiconductor manufacturing. The dielectric material (20), which is SiO2, can function as isolation material.”).
	Demuynck does not appear to explicitly disclose treating an entirety of the plurality of fins; treating prior to the shallow trench isolation (STI) region.
	Greene discloses a bottom surface of the plurality of fins is at a same height as a top surface of STI structures which provide isolation between the fins (see Fig. 1 fin elements 14 have a bottom surface at a same height as STI structure elements 12; see [0033] “fins 14 may be isolated from one another by regions of a dielectric material such as, for example, shallow trench isolation (STI) regions 12”).
	The bottom surface height of the plurality of fins in relationship with a top surface of STI structures as taught by Greene is incorporated as the bottom surface height of the plurality of fins in relationship with a top surface of STI structures of Demuynck. The combination discloses treating an entirety of the plurality of fins (see Demuynck Fig. 1(a) the plurality of fin structures are formed to have a bottom surface at a same height as a top surface of the STI elements 20).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the bottom surface height of the plurality of fins in relationship with a top surface of STI structures as taught by Greene as the bottom surface height of the plurality of fins in relationship with a top surface of STI structures of Demuynck, wherein the combination discloses treating an entirety of the plurality of fins because the combination allows for spacers to be utilized during formation of the fins which prevents lateral growth of source-drain regions and allows tighter pitch between adjacent fins and increase device density and performance as well as decrease risk of the source-drain regions contacting other electrical components for undesired electrical shorts (see Greene [0029, 0049]);
	furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known fin structure with relation to an STI structure for another in a similar device to obtain predictable results (see Greene Fig. 1 and Demuynck Fig. 1(a)).
	Demuynck and Greene do not appear to explicitly disclose treating prior to the shallow trench isolation (STI) region.
	Liu discloses treating the fin prior to the shallow trench isolation (STI) region (see Figs. 1-7 fin element 103 is treated by element 105 prior to forming of an STI, and see [0023, 0047-0049] the BARC layer element 105 applied to the fin element 103 includes treatment of at least one of a surfactant ammonia and non-polar solvent, alcohol).
	The treatment of the fin prior to forming of an STI as taught by Liu is incorporated as the treatment of the fin prior to forming of an STI of Demuynck and Greene.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate treating the fin prior to the shallow trench isolation (STI) region as taught by Liu as treating the fin prior to the shallow trench isolation (STI) region of Demuynck and Green because the combination allows providing a planar surface over the substrate and fins and helps to reduce negative effects of energy impinging at an angle such as uncontrolled and undesired reflection of energy (e.g., light) such as backlight during exposure of a photoresist (see Liu [0026]);
	furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known timing of treating a fin for another in a similar device to obtain predictable results (see Liu Figs. 1-7 and [0026]).

7.	Regarding Claim 2, Demuynck, Greene, and Liu disclose the method of claim 1, wherein (see Demuynck):
the treating of the plurality of fins comprises treating the plurality of fins with the self-assembled monolayer (see Figs. 5(a)-(b) and [0146] “self-assembled monolayer (95)” applied to at least portions of the fin element 40);
the self-assembled monolayer comprises a head group, a tail group, and a functional group (see [0056] “SAM materials may possess a head group with a strong affinity to the substrate, a tail group and a functional end group.”); and
the head group includes silane (see [0146] “SAM material may be chosen from a group consisting of silanes”), ammonia, germane, methyl gallium, and/or methyl aluminum.

8.	Regarding Claim 3, Demuynck, Greene, and Liu disclose the method of claim 1, wherein (see Demuynck):
the treating of the plurality of fins comprises treating the plurality of fins with the self-assembled monolayer (see Figs. 5(a)-(b) and [0146] “self-assembled monolayer (95)” applied to at least portions of the fin element 40);
the self-assembled monolayer comprises a head group, a tail group, and a functional group (see [0056] “SAM materials may possess a head group with a strong affinity to the substrate, a tail group and a functional end group.”); and
the tail group includes butane, propane, and/or carbon (see [0146] “By selecting —CH3 hydrophobic, non-reactive groups and long alkyl chain length of the silanes, such C10-C18”).

9.	Regarding Claim 5, Demuynck, Greene, and Liu disclose the method of claim 1, wherein the treating of the plurality of fins comprises (see Demuynck):
spraying the self-assembled monolayer onto the plurality of fins on the substrate (see [0148] “vapor SAM deposition”) and/or submerging the plurality of fins into a solution including the self-assembled monolayer (see [0149] “liquid SAM deposition”).

10.	Regarding Claim 6, Demuynck, Greene, and Liu disclose the method of claim 1, wherein (see Demuynck) the treating of the plurality of fins comprises treating the plurality of fins with the non-polar solvent, wherein the non-polar solvent comprises one, two, or all three of isopropyl alcohol, ethanol, and hexane (see [0146] “organic solvents namely alcohols (i.e. ethanol, butanol, iso-propanol, propanol . . . )” and [0153] “extra rinsing of the semiconductor structure in organic solvents such as alcohol and/or acetone and/or water may be applied to remove physisorbed SAM material layer from the exposed part of the semiconductor region (1)”).

11.	Regarding Claim 7, Demuynck, Greene, and Liu disclose the method of claim 1, wherein the treating of the plurality of fins comprises (see Demuynck):
spraying the non-polar solvent onto the plurality of fins on the substrate and/or submerging the plurality of fins into a solution comprising the non-polar solvent (see [0146] “vapor phase or from organic solvents namely alcohols (i.e. ethanol, butanol, iso-propanol, propanol . . . )” and [0153] “extra rinsing of the semiconductor structure in organic solvents such as alcohol and/or acetone and/or water may be applied to remove physisorbed SAM material layer from the exposed part of the semiconductor region (1)”).

12.	Regarding Claim 8, Demuynck, Greene, and Liu disclose the method of claim 1, wherein (see Demuynck) the treating of the plurality of fins comprises treating the plurality of fins with the surfactant, wherein the surfactant comprises an ammonia-based solution see Figs. 2(g)-(h) surfactant used during removal of element 30 and [0123] “The aluminum oxide or the titanium oxide can both be removed selectively to the semiconductor region by a wet etching process, whereby an ammonia-peroxide liquid mixture (APM) can be used as the wet etch process liquid.”).

13.	Regarding Claim 9, Demuynck, Greene, and Liu disclose the method of claim 1, wherein the treating of the plurality of fins comprises (see Demuynck):
spraying the surfactant onto the plurality of fins on the substrate and/or submerging the plurality of fins into a solution comprising the surfactant (see Figs. 2(g)-(h) surfactant used during removal of element 30 and [0123] “The aluminum oxide or the titanium oxide can both be removed selectively to the semiconductor region by a wet etching process, whereby an ammonia-peroxide liquid mixture (APM) can be used as the wet etch process liquid.”).

14.	Regarding Claim 10, Demuynck, Greene, and Liu disclose the method of claim 1, wherein (see Demuynck) the treating of the plurality of fins comprises treating the plurality of fins with at least two of the surfactant (see Figs. 2(g)-(h) surfactant used during removal of element 30 and [0123] “The aluminum oxide or the titanium oxide can both be removed selectively to the semiconductor region by a wet etching process, whereby an ammonia-peroxide liquid mixture (APM) can be used as the wet etch process liquid.”), the non-polar solvent (see Figs.  [0146] “organic solvents namely alcohols (i.e. ethanol, butanol, iso-propanol, propanol . . . )” and [0153] “extra rinsing of the semiconductor structure in organic solvents such as alcohol and/or acetone and/or water may be applied to remove physisorbed SAM material layer from the exposed part of the semiconductor region (1)”), and the self-assembled monolayer (see Fig. 5(b) and [0146] “self-assembled monolayer (95)” applied to at least portions of the fin element 40).

15.	Regarding Claim 11, Demuynck, Greene, and Liu disclose the method of claim 1, wherein (see Demuynck) the treating of the plurality of fins comprises treating the plurality of fins with each of the surfactant (see Figs. 2(g)-(h) surfactant used during removal of element 30 and [0123] “The aluminum oxide or the titanium oxide can both be removed selectively to the semiconductor region by a wet etching process, whereby an ammonia-peroxide liquid mixture (APM) can be used as the wet etch process liquid.”), the non-polar solvent (see Figs.  [0146] “organic solvents namely alcohols (i.e. ethanol, butanol, iso-propanol, propanol . . . )” and [0153] “extra rinsing of the semiconductor structure in organic solvents such as alcohol and/or acetone and/or water may be applied to remove physisorbed SAM material layer from the exposed part of the semiconductor region (1)”), and the self-assembled monolayer (see Fig. 5(b) and [0146] “self-assembled monolayer (95)” applied to at least portions of the fin element 40).

16.	Regarding Claim 15, Demuynck discloses a method for forming high-aspect ratio fin structures (elements 40, see [0094] “fin structures (40)”;
Note, the limitations “high-aspect ratio” of the preamble as currently recited is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations.) on a substrate (element 10, see [0071] “semiconductor substrate (10)”), the method comprising (see Figs. 1-5, in particular see Figs. 2(a)-(h), and [0072] “finFET device”):
forming a plurality of fin structures on the substrate, the fin structures comprising semiconductor material (see [0073] “The fin structures (40) may comprise a Group III-V compound semiconductor. The fin structures (40) may also comprise at least one element selected from the group consisting of Si and Ge.”); and
treating the fin structures by exposing the fin structures to a solution comprising a self-assembled monolayer (see Fig. 5(b) and [0146] “self-assembled monolayer (95)” and [0149] “liquid SAM deposition” applied to at least portions of the fin element 40) including a head group, a tail group, and a functional group (see [0056] “SAM materials may possess a head group with a strong affinity to the substrate, a tail group and a functional end group.”) and depositing or forming insulation material (element 20, see [0071] “dielectric material (20), which is typically SiO2”) on opposing sides of at least one fin of the plurality of fins to create a shallow trench isolation (STI) region (see Figs. 1(a), 2(a) and [0073] “The patterned substrate (500, 501)) may be manufactured by using the Shallow Trench Isolation (STI) approach as known in semiconductor manufacturing. The dielectric material (20), which is SiO2, can function as isolation material.”).
Demuynck does not appear to explicitly disclose treating an entirety of the plurality of fins; treating prior to the shallow trench isolation (STI) region.
	Greene discloses a bottom surface of the plurality of fins is at a same height as a top surface of STI structures which provide isolation between the fins (see Fig. 1 fin elements 14 have a bottom surface at a same height as STI structure elements 12; see [0033] “fins 14 may be isolated from one another by regions of a dielectric material such as, for example, shallow trench isolation (STI) regions 12”).
	The bottom surface height of the plurality of fins in relationship with a top surface of STI structures as taught by Greene is incorporated as the bottom surface height of the plurality of fins in relationship with a top surface of STI structures of Demuynck. The combination discloses treating an entirety of the plurality of fins (see Demuynck Fig. 1(a) the plurality of fin structures are formed to have a bottom surface at a same height as a top surface of the STI elements 20).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the bottom surface height of the plurality of fins in relationship with a top surface of STI structures as taught by Greene as the bottom surface height of the plurality of fins in relationship with a top surface of STI structures of Demuynck, wherein the combination discloses treating an entirety of the plurality of fins because the combination allows for spacers to be utilized during formation of the fins which prevents lateral growth of source-drain regions and allows tighter pitch between adjacent fins and increase device density and performance as well as decrease risk of the source-drain regions contacting other electrical components for undesired electrical shorts (see Greene [0029, 0049]);
	furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known fin structure with relation to an STI structure for another in a similar device to obtain predictable results (see Greene Fig. 1 and Demuynck Fig. 1(a)).
Demuynck and Greene do not appear to explicitly disclose treating prior to the shallow trench isolation (STI) region.
	Liu discloses treating the fin prior to the shallow trench isolation (STI) region (see Figs. 1-7 fin element 103 is treated by element 105 prior to forming of an STI, and see [0023, 0047-0049] the BARC layer element 105 applied to the fin element 103 includes treatment of at least one of a surfactant ammonia and non-polar solvent, alcohol).
	The treatment of the fin prior to forming of an STI as taught by Liu is incorporated as the treatment of the fin prior to forming of an STI of Demuynck and Greene.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate treating the fin prior to the shallow trench isolation (STI) region as taught by Liu as treating the fin prior to the shallow trench isolation (STI) region of Demuynck and Green because the combination allows providing a planar surface over the substrate and fins and helps to reduce negative effects of energy impinging at an angle such as uncontrolled and undesired reflection of energy (e.g., light) such as backlight during exposure of a photoresist (see Liu [0026]);
	furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known timing of treating a fin for another in a similar device to obtain predictable results (see Liu Figs. 1-7 and [0026]).

17.	Claim 4 is rejected under 35 U.S.C. 103 as obvious over Demuynck et al. (US 2017/0141199 A1), hereinafter as Demuynck, in view of Greene et al. (US 2016/0013185 A1), hereinafter as Greene, in view of Liu et al. (US 2016/0013041 A1), hereinafter as Liu, in view of O’Hara (US 2014/0308822 A1).

18.	Regarding Claim 4, Demuynck, Greene, and Liu disclose the method of claim 1, wherein (see Demuynck):
the treating of the plurality of fins comprises treating the plurality of fins with the self-assembled monolayer (see Figs. 5(a)-(b) and [0146] “self-assembled monolayer (95)” applied to at least portions of the fin element 40);
the self-assembled monolayer comprises a head group, a tail group, and a functional group (see [0056] “SAM materials may possess a head group with a strong affinity to the substrate, a tail group and a functional end group.”).
Demuynck and Greene and Liu do not appear to explicitly disclose the functional group includes glycerol, hydroxide, fluorine, and/or fluoride.
O’Hara discloses the functional group includes glycerol, hydroxide, fluorine, and/or fluoride (see [0005] “SAM coatings have been employed in the art so as to provide areas of the MEMS with a hydrophobic, hydrophilic or bioactive functionality. When desired to be employed to provide an anti-stiction coating it is normal practice to provide a precursor material having an inorganic part that bonds well onto silicon and/or silicon dioxide surfaces (e.g. a silane compound) and an organic part that provides a hydrophobic functionality for the device (e.g. a long chain fluorocarbon).”).
The self-assembled monolayer reacting with SiO2 dielectric surfaces to have a functional group of hydroxide as taught by O’Hara is incorporated as the self-assembled monolayer reacting with SiO2 dielectric surfaces to have a functional group of hydroxide of Demuynck and Greene and Liu. The combination discloses the functional group includes glycerol, hydroxide, fluorine, and/or fluoride (see Demuynck [0073] “The dielectric material (20), which is SiO2”).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the functional group includes glycerol, hydroxide, fluorine, and/or fluoride as taught by O’Hara as the functional group includes glycerol, hydroxide, fluorine, and/or fluoride of Demuynck and Greene and Liu because the combination allows for the SAM layer to have reactive bonding on dielectric silicon dioxide surfaces with hydrophobic functionality for the device (see O’Hara [0005]]);
furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known self-assembled monolayer for another to obtain predictable results (see O’Hara [0005] and see Demuynck [0146] “the SAM material may be chosen such that its head group has an affinity to bind to SiO2. Such a SAM material may be chosen from a group consisting of silanes which are typically selectively grafted to the Si—OH groups on the silicon oxide, or silicon nitride surface. By selecting —CH3 hydrophobic, non-reactive groups and long alkyl chain length of the silanes, such C10-C18”).

19.	Claim 12 is rejected under 35 U.S.C. 103 as obvious over Demuynck et al. (US 2017/0141199 A1), hereinafter as Demuynck, in view of Greene et al. (US 2016/0013185 A1), hereinafter as Greene, in view of Liu et al. (US 2016/0013041 A1), hereinafter as Liu, in view of Chou et al. (US 2016/0322462 A1), hereinafter as Chou

20.	Regarding Claim 12, Demuynck, Greene, and Liu disclose the method of claim 1, further comprising (see Demuynck):
providing insulation material (element 20, see [0071] “dielectric material (20), which is typically SiO2”) on opposing sides of each of at least first and second fins included in the plurality of fins (see Figs. 1(a), 2(a));
exposing an upper portion of the first and second fins (see Figs. 1(a), 2(a), 2(h) upper portion of elements 40 are exposed, and see [0117] “The finFET may comprise structures having lateral walls and a top surface that protrudes from the dielectric material (20) of the dielectric region (11) and these protruding structures can be fin structures (40).”);
forming a gate stack over and on sides of the exposed upper portion of the first and second fins (see Fig. 1(b)-(c) and [0076] “The fin structures (40) may comprise a gate stack (43) covering a channel region, and spacers (not shown in the figure), which embed the gate stack on both sides.”);
forming a source region and a drain region, such that the upper portion of the first fin that is under the gate stack is also laterally between the source and drain regions (see Fig. 1(c) [0076] “The fin structures (40) may comprise a gate stack (43) covering a channel region, and spacers (not shown in the figure), which embed the gate stack on both sides. The channel region can be located in between a source region (41) and a drain region (42) as shown in FIG. 1(c).”); and
forming a source contact and a drain contact on the source and drain regions, respectively (see [0158] “the conformal electrical contact can be formed to a depth that allows contact to the entire source region and drain region, which is highly doped”).
	Demuynck and Greene and Liu do not appear to explicitly or are not relied on to disclose wherein the exposed upper portions are each more than 35 nanometers tall.
	Chou discloses wherein the exposed upper portions are each more than 35 nanometers tall (see Chou Figs. 7A-B and [0048] “Height H of the upper portions 322 of the semiconductor fins 312 from the top surface 317 of the isolation regions 316 may be in a range of about 6 nm to about 300 nm. In some embodiments, the height H is greater than 300 nm or smaller than 6 nm.”).
	The height of the exposed upper portion of the fin as taught by Chou is incorporated as the height of the exposed upper portion of the fin of Demuynck and Greene and Liu.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the exposed upper portions are each more than 35 nanometers tall as taught by Chou as wherein the exposed upper portions are each more than 35 nanometers tall of Demuynck and Greene and Liu because the combination allows for decreased concave surface profile thereby improving performance of the FinFET device, wherein physical dimensions of corner portions at the top surface of the isolation insulating layer can be decreased to minimize the concave surface profile, and further tilt implantation can be performed to reduce the concave surface profile prior to the epitaxial growth in the FinFET device, and increases in the active region and shape of the epitaxial growth can cause the drive current in the FinFET device to increase thereby improving the performance of the FinFET device (see Chou [0027]);
	Furthermore, the combination is simple substitution of one known fin height above adjacent isolation material for another in a similar device to obtain predictable results (see Chou Figs. 7A-B and [0027, 0048]).

21.	Claims 13-14 are rejected under 35 U.S.C. 103 as obvious over Demuynck et al. (US 2017/0141199 A1), hereinafter as Demuynck, in view of Greene et al. (US 2016/0013185 A1), hereinafter as Greene, in view of Liu et al. (US 2016/0013041 A1), hereinafter as Liu, in view of Cheng et al. (US 2015/0364603 A1), hereinafter as Cheng

22.	Regarding Claim 13, Demuynck, Greene, and Liu disclose the method of claim 1, wherein (see Demuynck) a first fin of the plurality is neighboring a second fin of the plurality of fins (see Figs. 1(a)-(c) a first fin, left element 40, is neighboring a second fin, right element 40), each of the first fin and the second fin having a fin height, a fin width, and a fin length, the fin height including an upper portion and a lower portion (see Figs. 1(a)-(c)), the fin width being a distance between laterally opposite sidewall surfaces of the fin at a lowermost portion of the upper portion of the fin (see Figs. 1(a)-(c)), and the fin length being longer than the fin width (see Figs. 1(a)-(c)).
Demuynck and Greene and Liu do not explicitly disclose or are not relied on to disclose wherein the fin width is less than 11 nanometers, the fin height is greater than 155 nanometers, and wherein spacing between the first and second fins is less than 30 nanometers as measured between respective sidewall surfaces of the first and second fins at the lowermost portion of the upper portion of the fin, and each of the first and second fins is in a non-collapsed state.
Cheng discloses (Figs. 1-5C, 6A-C, 7A-C, and 10A-C) wherein the fin width is less than 11 nanometers (see [0064] “Each of the plurality of fin structures 1 may have a width W1 of less than 20 nm. In another embodiment, each of the plurality of fin structures 1 has a width W1 ranging from 3 nm to 8 nm”;
See MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.), the fin height is greater than 155 nanometers (see [0064] “each of the fin structures 1 may have a height H1 ranging from 25 nm to 500 nm.”; 
See MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.), and wherein spacing between the first and second fins is less than 30 nanometers as measured between respective sidewall surfaces of the first and second fins at the lowermost portion of the upper portion of the fin (see [0064] “the pitch P1 separating adjacent fin structures 1 may range from 10 nm to 500 nm. In another example, the pitch P1 separating adjacent fin structures 1 may range from 20 nm to 50 nm”;
See MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.), and each of the first and second fins is in a non-collapsed state (see Figs. 1-5C, 6A-C, 7A-C, and 10A-C).
	The specific dimensions of respective fins as taught by Cheng are incorporated as specific dimensions of respective fins of Demuynck and Greene and Liu.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the fin width is less than 11 nanometers, the fin height is greater than 155 nanometers, and wherein spacing between the first and second fins is less than 30 nanometers as measured between respective sidewall surfaces of the first and second fins at the lowermost portion of the upper portion of the fin, and each of the first and second fins is in a non-collapsed state as taught by Cheng as wherein the fin width is less than 11 nanometers, the fin height is greater than 155 nanometers, and wherein spacing between the first and second fins is less than 30 nanometers as measured between respective sidewall surfaces of the first and second fins at the lowermost portion of the upper portion of the fin, and each of the first and second fins is in a non-collapsed state of Demuynck and Greene and Liu because the combination allows for forming of semiconductor fin structure employed as a body of a semiconductor device in which a gate structure is positioned around the fin structure for charge flowing down the channel on two side walls of the fin structure and optionally along the top, wherein the fin structure is capable of supporting a semiconductor cladding layer that maintains an unbroken on-defect crystal lattice that enables channel strain which induces a tensile strain on the channel region portion which can increase speed of electron charge carriers, which increases switching speeds of the device (see Cheng [0050-0051, 0077]);
	Furthermore, the combination is simple substitution of one known fin dimensions for another in a similar device to obtain predictable results (see Cheng [0046]).

23.	Regarding Claim 14, Demuynck, Greene, and Liu disclose the method of claim 1, wherein (see Demuynck) a first fin of the plurality of fins is neighboring a second fin of the plurality of fins (see Figs. 1(a)-(c) a first, left element 40, fin is neighboring a second, right element 40, fin), each of the first fin and the second fin having a fin height, a fin width, and a fin length, the fin height including an upper portion and a lower portion (see Figs. 1(a)-(c)), the fin width being a distance between laterally opposite sidewall surfaces of the fin at a lowermost portion of the upper portion of the fin (see Figs. 1(a)-(c)), and the fin length being longer than the fin width (see Figs. 1(a)-(c)).
Demuynck and Greene and Lin do not appear to explicitly disclose or are not relied on to disclose wherein the fin width is less than 15 nanometers, the fin height is greater than 190 nanometers, and wherein spacing between the first and second fins is less than 30 nanometers as measured between respective sidewall surfaces of the first and second fins at the lowermost portion of the upper portion of the fin, and each of the first and second fins is in a non-collapsed state.
Cheng discloses (Figs. 1-5C, 6A-C, 7A-C, and 10A-C) wherein the fin width is less than 15 nanometers (see [0064] “Each of the plurality of fin structures 1 may have a width W1 of less than 20 nm. In another embodiment, each of the plurality of fin structures 1 has a width W1 ranging from 3 nm to 8 nm”;
See MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.), the fin height is greater than 190 nanometers (see [0064] “each of the fin structures 1 may have a height H1 ranging from 25 nm to 500 nm.”; 
See MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.), and wherein spacing between the first and second fins is less than 30 nanometers as measured between respective sidewall surfaces of the first and second fins at the lowermost portion of the upper portion of the fin (see [0064] “the pitch P1 separating adjacent fin structures 1 may range from 10 nm to 500 nm. In another example, the pitch P1 separating adjacent fin structures 1 may range from 20 nm to 50 nm”;
See MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.), and each of the first and second fins is in a non-collapsed state (see Figs. 1-5C, 6A-C, 7A-C, and 10A-C).
The specific dimensions of respective fins as taught by Cheng are incorporated as specific dimensions of respective fins of Demuynck and Greene and Lin.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the fin width is less than 15 nanometers, the fin height is greater than 190 nanometers, and wherein spacing between the first and second fins is less than 30 nanometers as measured between respective sidewall surfaces of the first and second fins at the lowermost portion of the upper portion of the fin, and each of the first and second fins is in a non-collapsed state as taught by Cheng as wherein the fin width is less than 15 nanometers, the fin height is greater than 190 nanometers, and wherein spacing between the first and second fins is less than 30 nanometers as measured between respective sidewall surfaces of the first and second fins at the lowermost portion of the upper portion of the fin, and each of the first and second fins is in a non-collapsed state of Demuynck and Greene and Lin because the combination allows for forming of semiconductor fin structure employed as a body of a semiconductor device in which a gate structure is positioned around the fin structure for charge flowing down the channel on two side walls of the fin structure and optionally along the top, wherein the fin structure is capable of supporting a semiconductor cladding layer that maintains an unbroken on-defect crystal lattice that enables channel strain which induces a tensile strain on the channel region portion which can increase speed of electron charge carriers, which increases switching speeds of the device (see Cheng [0050-0051, 0077]);
	Furthermore, the combination is simple substitution of one known fin dimensions for another in a similar device to obtain predictable results (see Cheng [0046]).

24.	Claim 17 is rejected under 35 U.S.C. 103 as obvious over Demuynck et al. (US 2017/0141199 A1), hereinafter as Demuynck, in view of Greene et al. (US 2016/0013185 A1), hereinafter as Greene, in view of Liu et al. (US 2016/0013041 A1), hereinafter as Liu, in view of Cheng et al. (US 2015/0364603 A1), hereinafter as Cheng, in view of O’Hara (US 2014/0308822 A1).

25.	Regarding Claim 17, Demuynck and Greene and Lin and Cheng disclose the method of claim 14, wherein (see Demuynck):
the fin structures comprise group IV semiconductor material (see [0073] “The fin structures (40) may comprise a Group III-V compound semiconductor.);
the head group comprises silane (see [0146] “SAM material may be chosen from a group consisting of silanes”), ammonia, and/or germane;
the tail group comprises butane, propane, and/or carbon (see [0146] “By selecting —CH3 hydrophobic, non-reactive groups and long alkyl chain length of the silanes, such C10-C18”).
Demuynck and Greene and Lin and Cheng do not appear to explicitly disclose the functional group comprises glycerol, hydroxide, fluorine, and/or fluoride.
O’Hara discloses the functional group comprises glycerol, hydroxide, fluorine, and/or fluoride (see [0005] “SAM coatings have been employed in the art so as to provide areas of the MEMS with a hydrophobic, hydrophilic or bioactive functionality. When desired to be employed to provide an anti-stiction coating it is normal practice to provide a precursor material having an inorganic part that bonds well onto silicon and/or silicon dioxide surfaces (e.g. a silane compound) and an organic part that provides a hydrophobic functionality for the device (e.g. a long chain fluorocarbon).”).
The self-assembled monolayer reacting with SiO2 dielectric surfaces to have a functional group of hydroxide as taught by O’Hara is incorporated as the self-assembled monolayer reacting with SiO2 dielectric surfaces to have a functional group of hydroxide of Demuynck and Greene and Lin and Cheng. The combination discloses the functional group comprises glycerol, hydroxide, fluorine, and/or fluoride (see Demuynck [0073] “The dielectric material (20), which is SiO2”).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the functional group comprises glycerol, hydroxide, fluorine, and/or fluoride as taught by O’Hara as the functional group comprises glycerol, hydroxide, fluorine, and/or fluoride of Demuynck and Greene and Lin and Cheng because the combination allows for the SAM layer to have reactive bonding on dielectric silicon dioxide surfaces with hydrophobic functionality for the device (see O’Hara [0005]]);
furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known self-assembled monolayer for another to obtain predictable results (see O’Hara [0005] and see Demuynck [0146] “the SAM material may be chosen such that its head group has an affinity to bind to SiO2. Such a SAM material may be chosen from a group consisting of silanes which are typically selectively grafted to the Si—OH groups on the silicon oxide, or silicon nitride surface. By selecting —CH3 hydrophobic, non-reactive groups and long alkyl chain length of the silanes, such C10-C18”).

26.	Claims 18 and 20 are rejected under 35 U.S.C. 103 as obvious over Demuynck et al. (US 2017/0141199 A1), hereinafter as Demuynck, in view of Greene et al. (US 2016/0013185 A1), hereinafter as Greene, in view of Liu et al. (US 2016/0013041 A1), hereinafter as Liu, in view of Cheng et al. (US 2015/0364603 A1), hereinafter as Cheng.

27.	Regarding Claim 18, Demuynck discloses a method for forming a fin-based transistor structure (see Figs. 1-5, in particular see Figs. 2(a)-(h), and [0072] “finFET device”), the method comprising:
forming a first fin (see Figs. 1(a)-(c) a first fin, left element 40, see [0094] “fin structures (40)”) and a second fin (see Figs. 1(a)-(c) second fin, right element 40, see [0094]) on a substrate;
treating the first and second fins with at least one of a self-assembled monolayer (see Fig. 5(b) and [0146] “self-assembled monolayer (95)” applied to at least portions of the fin element 40), a non-polar solvent (see Figs.  [0146] “organic solvents namely alcohols (i.e. ethanol, butanol, iso-propanol, propanol . . . )” and [0153] “extra rinsing of the semiconductor structure in organic solvents such as alcohol and/or acetone and/or water may be applied to remove physisorbed SAM material layer from the exposed part of the semiconductor region (1)”), and a surfactant (see Figs. 2(g)-(h) surfactant used during removal of element 30 and [0123] “The aluminum oxide or the titanium oxide can both be removed selectively to the semiconductor region by a wet etching process, whereby an ammonia-peroxide liquid mixture (APM) can be used as the wet etch process liquid.”);
depositing or forming insulation material (element 20, see [0071] “dielectric material (20), which is typically SiO2”) on opposing sides of each of the first and second fins to create shallow trench isolation (STI) regions (see Figs. 1(a), 2(a) and [0073] “The patterned substrate (500, 501)) may be manufactured by using the Shallow Trench Isolation (STI) approach as known in semiconductor manufacturing. The dielectric material (20), which is SiO2, can function as isolation material.”);
providing insulation material (element 20, see [0071] “dielectric material (20), which is typically SiO2”) on opposing sides of each of at least first and second fins included in the plurality of fins to create shallow trench isolation (STI) regions (see Figs. 1(a), 2(a));
exposing an upper portion of each of the first and second fins (see Figs. 1(a), 2(a), 2(h) upper portion of elements 40 are exposed, and see [0117] “The finFET may comprise structures having lateral walls and a top surface that protrudes from the dielectric material (20) of the dielectric region (11) and these protruding structures can be fin structures (40).”);
forming, for each of the first and second fins, a corresponding gate stack over and on one or more sides of exposed portions of the fin (see Fig. 1(b)-(c) and [0076] “The fin structures (40) may comprise a gate stack (43) covering a channel region, and spacers (not shown in the figure), which embed the gate stack on both sides.” Corresponding portion of the gate stack for each of the first and second fins;
Note, the manner in which the claim is currently recited does not require disconnected gate stacks);
forming, for each of the first and second fins, a source region and a drain region on the fin, such that the upper portion of the fin that is under the gate stack is also laterally between the source and drain regions (see Fig. 1(c) [0076] “The fin structures (40) may comprise a gate stack (43) covering a channel region, and spacers (not shown in the figure), which embed the gate stack on both sides. The channel region can be located in between a source region (41) and a drain region (42) as shown in FIG. 1(c).”); and
forming, for each of the first and second fins, a source contact and a drain contact on the source and drain regions, respectively (see [0158] “the conformal electrical contact can be formed to a depth that allows contact to the entire source region and drain region, which is highly doped”),
wherein each of the first and second fins has a height, a width, and a length, the width being a distance between laterally opposite sidewall surfaces of the fin at a lowermost section of the upper portion of the fin (see Figs. 1(a)-(c)), the length being longer than the width (see Figs. 1(a)-(c)).
Demuynck does not explicitly disclose treating an entirety of the plurality of fins; after the treating of the first and second fins, depositing or forming the shallow trench isolation (STI) regions; wherein the width is less than 11 nanometers, the height is greater than 190 nanometers, and wherein spacing between the first and second fins is less than 50 nanometers as measured between respective sidewall surfaces of the first and second fins at the lowermost section of the upper portion.
	Greene discloses a bottom surface of the plurality of fins is at a same height as a top surface of STI structures which provide isolation between the fins (see Fig. 1 fin elements 14 have a bottom surface at a same height as STI structure elements 12; see [0033] “fins 14 may be isolated from one another by regions of a dielectric material such as, for example, shallow trench isolation (STI) regions 12”).
	The bottom surface height of the plurality of fins in relationship with a top surface of STI structures as taught by Greene is incorporated as the bottom surface height of the plurality of fins in relationship with a top surface of STI structures of Demuynck. The combination discloses treating an entirety of the plurality of fins (see Demuynck Fig. 1(a) the plurality of fin structures are formed to have a bottom surface at a same height as a top surface of the STI elements 20).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the bottom surface height of the plurality of fins in relationship with a top surface of STI structures as taught by Greene as the bottom surface height of the plurality of fins in relationship with a top surface of STI structures of Demuynck, wherein the combination discloses treating an entirety of the plurality of fins because the combination allows for spacers to be utilized during formation of the fins which prevents lateral growth of source-drain regions and allows tighter pitch between adjacent fins and increase device density and performance as well as decrease risk of the source-drain regions contacting other electrical components for undesired electrical shorts (see Greene [0029, 0049]);
	furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known fin structure with relation to an STI structure for another in a similar device to obtain predictable results (see Greene Fig. 1 and Demuynck Fig. 1(a)).
	Demuynck and Green do not appear to explicitly disclose after the treating of the first and second fins, depositing or forming the shallow trench isolation (STI) regions; wherein the width is less than 11 nanometers, the height is greater than 190 nanometers, and wherein spacing between the first and second fins is less than 50 nanometers as measured between respective sidewall surfaces of the first and second fins at the lowermost section of the upper portion.
	Liu discloses treating the fin prior to the shallow trench isolation (STI) region (see Figs. 1-7 fin element 103 is treated by element 105 prior to forming of an STI, and see [0023, 0047-0049] the BARC layer element 105 applied to the fin element 103 includes treatment of at least one of a surfactant ammonia and non-polar solvent, alcohol).
	The treatment of the fin prior to forming of an STI as taught by Liu is incorporated as the treatment of the fin prior to forming of an STI of Demuynck and Greene. The combination discloses after the treating of the first and second fins, depositing or forming the shallow trench isolation (STI) regions.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate treating the fin prior to the shallow trench isolation (STI) region as taught by Liu as treating the fin prior to the shallow trench isolation (STI) region of Demuynck and Green, wherein the combination discloses after the treating of the first and second fins, depositing or forming the shallow trench isolation (STI) regions because the combination allows providing a planar surface over the substrate and fins and helps to reduce negative effects of energy impinging at an angle such as uncontrolled and undesired reflection of energy (e.g., light) such as backlight during exposure of a photoresist (see Liu [0026]);
	furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known timing of treating a fin for another in a similar device to obtain predictable results (see Liu Figs. 1-7 and [0026]).
	Demuynck and Green and Liu do not appear to explicitly disclose wherein the width is less than 11 nanometers, the height is greater than 190 nanometers, and wherein spacing between the first and second fins is less than 50 nanometers as measured between respective sidewall surfaces of the first and second fins at the lowermost section of the upper portion.
Cheng discloses (Figs. 1-5C, 6A-C, 7A-C, and 10A-C) wherein the width is less than 11 nanometers (see [0064] “Each of the plurality of fin structures 1 may have a width W1 of less than 20 nm. In another embodiment, each of the plurality of fin structures 1 has a width W1 ranging from 3 nm to 8 nm”;
See MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.), the height is greater than 190 nanometers (see [0064] “each of the fin structures 1 may have a height H1 ranging from 25 nm to 500 nm.”; 
See MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.), and wherein spacing between the first and second fins is less than 50 nanometers as measured between respective sidewall surfaces of the first and second fins at the lowermost section of the upper portion (see [0064] “the pitch P1 separating adjacent fin structures 1 may range from 10 nm to 500 nm. In another example, the pitch P1 separating adjacent fin structures 1 may range from 20 nm to 50 nm”;
See MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.).
The specific dimensions of respective fins as taught by Cheng are incorporated as specific dimensions of respective fins of Demuynck and Greene.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the fin width is less than 11 nanometers, the fin height is greater than 190 nanometers, and wherein spacing between the first and second fins is less than 50 nanometers as measured between respective sidewall surfaces of the first and second fins at the lowermost portion of the upper portion of the fin, and each of the first and second fins is in a non-collapsed state as taught by Cheng as wherein the fin width is less than 11 nanometers, the fin height is greater than 190 nanometers, and wherein spacing between the first and second fins is less than 50 nanometers as measured between respective sidewall surfaces of the first and second fins at the lowermost portion of the upper portion of the fin, and each of the first and second fins is in a non-collapsed state of Demuynck and Greene and Liu because the combination allows for forming of semiconductor fin structure employed as a body of a semiconductor device in which a gate structure is positioned around the fin structure for charge flowing down the channel on two side walls of the fin structure and optionally along the top, wherein the fin structure is capable of supporting a semiconductor cladding layer that maintains an unbroken on-defect crystal lattice that enables channel strain which induces a tensile strain on the channel region portion which can increase speed of electron charge carriers, which increases switching speeds of the device (see Cheng [0050-0051, 0077]);
	Furthermore, the combination is simple substitution of one known fin dimensions for another in a similar device to obtain predictable results (see Cheng [0046]).

28.	Regarding Claim 20, Demuynck and Greene and Liu and Cheng discloses the method of claim 18, wherein treating the first and second fins comprises:
spraying the first and second fins with one, two, or all three of the self-assembled monolayer, the non-polar solvent, and/or the surfactant (see Demuynck [0148] “vapor SAM deposition”); and/or
submerging the first and second fins into a solution including one, two, or all three of the self-assembled monolayer, the non-polar solvent, and/or the surfactant (see Demuynck [0149] “liquid SAM deposition”).








Allowable Subject Matter
29.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

30.	Claim 16, “the head group comprises methyl gallium, methyl aluminum, and/or ammonia; the tail group comprises butane, propane, and/or carbon; and the functional group comprises glycerol, hydroxide, fluorine, and/or fluoride” – as instantly claimed and in combination with the additionally claimed limitations.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818